                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

LAWRENCE VERLINE WILDER,            )
                                    )
                     Plaintiff,     )
                                    )                           JUDGMENT IN A
v.                                  )                           CIVIL CASE
                                    )                           CASE NO. 7:21-CV-46-D
JOHNSTON COUNTY NC COURT, US        )
ATTORNEY GENERAL, NORTH CAROLINA )
ATTORNEY GENERAL, JOHNSTON          )
COUNTY, NORTH CAROLINA DISTRICT     )
ATTORNEY, BIVENS V 6 UNKNOWN        )
FEDERAL AGENTS, JONATHAN SPREIGHTS, )
NORTH CAROLINA STATE TROOPERS,      )
BRUCE MASON, JOHN SUPERSON,         )
UNKNOWN AGENT, 300 BLOCK NORTH 13th )
STREET, WILMINGTON, NC 28401, JUDGE )
FREDERICK MOTZ, JUDGE FREDERICK     )
SMALKINS, JUDGE DIANE MOTZ,         )
FELLOSHIP #84,                      )
                                    )
                     Defendants.    )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS Wilder's
application to proceed in forma pauperis [D.E. 1 ], and DISMISSES plaintiff's complaint
as frivolous.

This Judgment Filed and Entered on June 21, 2021, and Copies To:
Lawrence Verline Wilder                                         (Sent to 1101 Chestnut Street
                                                                Wilmington, NC 28401 via US Mail)



DATE:                                                  PETER A. MOORE, JR., CLERK
June 21, 2021                                          (By) /s/ Nicole Sellers
                                                                Deputy Clerk
